Citation Nr: 0933940	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland. 

In July 2006, the Veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the Veteran's VA claims folder.

In August 2007, the Board remanded this case for additional 
development.  The claims folder has been returned to the 
Board.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

Although the Board regrets having to remand this case once 
again, after having carefully considered the matter, and for 
reasons expressed immediately below, the Board believes that 
this issue must be remanded for the following evidentiary and 
procedural development.

Reasons for remand

Additionally submitted evidence

The Veteran has recently submitted evidence for consideration 
in the form of a lay statement from his spouse dated in April 
2009.  This evidence has not been considered by the RO, and 
no waiver of initial RO consideration is currently of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2008).  

Without a written waiver of initial RO consideration of the 
additional evidence, this case must be returned to the agency 
of original jurisdiction for readjudication.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.) [VA regulation allowing 
the Board to consider additional evidence without remanding 
case to the agency of original jurisdiction for initial 
consideration was invalid].

VA outpatient records

The Veteran's most recent outpatient record from the 
Baltimore VAMC is dated in July 2007.  Updated treatment 
records should be associated with the claims folder, as they 
could potentially affect the outcome of the issue currently 
on appeal.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Workers compensation records

Finally, the Veteran has testified that he filed a workers 
compensation claim after he was physically assaulted while 
working as a correctional officer in the 1990s.  See the July 
2006 hearing transcript at 14.  In the August 2007 remand, 
the Board instructed the AOJ to obtain these records.  In a 
July 2008 letter, the AMC asked the Veteran to complete a VA 
Form 21-4142, Authorization and Consent to Release 
Information, in order to obtain these on his behalf.  The 
Veteran did not submit a 21-4142.  However, in light of the 
fact the claim is being remanded for additional development 
as described above, a second attempt to obtain these records 
should be made.



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain the 
Veteran's updated VA treatment 
records from the Baltimore VAMC, 
to include records dated from July 
2007.  These records should be 
associated with the Veteran's VA 
claims folder.

2.  VBA should also attempt to 
obtain copies of any medical 
records relied upon in reaching 
the Veteran's workman's 
compensation determination.  All 
efforts in this regard should be 
documented in the claims folder.

3.  Following the completion of 
the foregoing development, and 
after undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim 
of entitlement to service 
connection for PTSD.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the 
Board for further appellate review 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




